                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY ADAM SHADE,                           :   CIVIL ACTION NO. 3:16-CV-1635
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
PENNSYLVANIA DEPARTMENT                    :
OF CORRECTIONS, et al.,                    :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 22nd day of August, 2019, upon consideration of the

report (Doc. 80) of Magistrate Judge Karoline Mehalchick, recommending that the

court grant the motion (Doc. 51) to dismiss filed by defendants Gaye Gustitis and

Stanley Stanish (together, “the medical defendants”), wherein Judge Mehalchick

notes that the parties were notified of the court’s intent to construe the medical

defendants’ motion as one for summary judgment in accordance with the Third

Circuit Court of Appeals’ decision in Paladino v. Newsome, 885 F.3d 203 (3d Cir.

2018), as concerns exhaustion of administrative remedies, and that both parties

were given the opportunity to supplement the record on the issue of exhaustion,

(Doc. 80 at 2), and wherein Judge Mehalchick finds that pro se plaintiff Troy Adam

Shade (“Shade”) failed to exhaust administrative remedies as against the medical

defendants, (see id. at 12-26), and further upon consideration of Judge Mehalchick’s

second report (Doc. 81), recommending that the court grant summary judgment sua

sponte in favor of the various Pennsylvania Department of Corrections defendants

(collectively, “the corrections defendants”), based on the recommendation that
Shade’s claims against the medical defendants are unexhausted, (see id. at 2), and

the court noting that Shade has filed objections (Doc. 88) to the report, FED. R. CIV.

P. 72(b), and the corrections defendants have filed a response thereto, (see Doc. 90),

and following de novo review of the contested portions of the report, see E.E.O.C.

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)),

and affording “reasoned consideration” to the uncontested portions, see id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court finding Judge

Mehalchick’s exhaustion analysis as to the medical defendants in the first report to

be thorough, well-reasoned, and supported fully by the record and the decisional

law, and finding Shade’s objections thereto, which primarily concern his underlying

claims, to be without merit, but the court finding, as to the second report, that the

exhaustion analysis conducted in the first report addresses failure to exhaust as to

the medical defendants alone and does not apply with equal force to the corrections

defendants, who have not yet argued or proven this defense; that Shade is entitled

to notice and an opportunity to be heard on the question of exhaustion as to the

corrections defendants, Paladino, 885 F.3d at 211; and that a report recommending

entry of judgment on grounds of exhaustion as to the medical defendants does not

constitute sufficient notice that judgment on grounds of exhaustion may be entered




                                           2
as to the corrections defendants,1 such that this matter must proceed against the

corrections defendants who may separately raise the defense of exhaustion as to

Shade’s claims against them,2 it is hereby ORDERED that:

      1.     The first report (Doc. 80) of Magistrate Judge Mehalchick is
             ADOPTED.

      2.     The medical defendants’ motion (Doc. 51) to dismiss Shade’s
             amended complaint, which has been treated as a motion for summary
             judgment in accordance with the Third Circuit’s decision in Paladino,
             is GRANTED to the extent that the medical defendants are entitled to
             summary judgment on grounds administrative exhaustion.

      3.     Entry of judgment in favor of the medical defendants is DEFERRED
             pending final resolution of this litigation.

      4.     The second report (Doc. 81) of Magistrate Judge Mehalchick is
             ADOPTED in part as follows:

             a.    The report is ADOPTED to the extent it concludes that Shade’s
                   motion (Doc. 78) for default judgment is without merit.

             b.    Shade’s motion (Doc. 78) for default judgment is DENIED.

             c.    The court otherwise declines to adopt the report (Doc. 81).




      1
        The second report finds that Shade had notice and an opportunity to
produce evidence on exhaustion as to the corrections defendants based on a
March 22, 2018 order (Doc. 76) converting the medical defendants’ Rule 12 motion
to a Rule 56 motion and setting a deadline for additional evidence on that motion.
(See Doc. 81 at 3). That order concerned only the medical defendants and made
no mention of exhaustion as pertains the corrections defendants. (See Doc. 76).
Hence, the March 22 order does not provide the requisite notice to Shade that the
court would also conduct an exhaustion analysis as to the corrections defendants.
      2
         We agree with Judge Mehalchick, however, that because the corrections
defendants have answered Shade’s complaint, (see Doc. 50), Shade’s motion (Doc.
78) for default judgment against these defendants is without merit and should be
denied.
                                         3
5.   Shade’s motion (Doc. 95) for leave to file amended objections
     and memorandum of law in response to the corrections defendants’
     opposition papers is DENIED as moot in view of the court’s ruling as
     to the corrections defendants.

6.   The corrections defendants may, to the extent they so elect, file an
     appropriate motion raising the affirmative defense of administrative
     exhaustion within 30 days of the date of this order.




                                  /S/ CHRISTOPHER C. CONNER
                                  Christopher C. Conner, Chief Judge
                                  United States District Court
                                  Middle District of Pennsylvania
